Citation Nr: 0912835
Decision Date: 04/07/09	Archive Date: 06/02/09

DOCKET NO. 06-13 063                       DATE APR 07 2009 

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUE 

Entitlement to an effective date prior to July 12, 2004, for the grant of service connection for the cause of the Veteran's death. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Jeanne Schlegel, Counsel 

INTRODUCTION 

The Veteran served on active duty from September 1955 to August 1975. He died in April 1999 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO). In that rating decision, the RO granted service connection for cause of the Veteran's death and assigned an effective date of July 12,2004. The appellant appealed the effective date assigned. 

FINDINGS OF FACT 

1. The Veteran died in April 1999. 

2. In April 1999, the appellant filed an original service connection claim for the cause of the Veteran's death. 

3. In a December 1999 rating decision, the RO denied service connection for the cause of the Veteran's death. The appellant was notified of this decision and of her appeal rights in January 2000 and did not appeal the decision. 

4. Thereafter, the appellant filed to reopen the service connection claim for the cause of the Veteran's death and the previous denial of the claim was continued and confirmed in an October 2001 rating action. The appellant was notified of this decision and of her appeal rights in November 2001; she did not appeal that decision and it became final. 

5. The appellant filed to reopen the claim on July 12, 2004. 

- 2 - 

6. By rating decision dated in January 2005, the RO granted service connection for the cause of the Veteran's death and an effective date of July 12, 2004 was assigned. 

7. The RO was not in possession of any communication prior to July 12, 2004 (the date of the successful claim to reopen), that can reasonably be construed as a formal or informal claim for entitlement to service connection for cause of the Veteran's death. 

CONCLUSION OF LAW 

The criteria for the assignment of an effective date prior to July 12, 2004, for the award of service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 5103, 51 03A, 5107. 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.159, 3.400 (2008) 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (l) that is necessary to substantiate 

- 3 - 

the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

With respect to the appellant's claim for an earlier effective date, no VCAA notice is necessary because, as is more thoroughly explained above, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the VA claims folder. The United States Court of Appeals for Veterans Claims has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide her with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004). No additional development could alter the evidentiary or procedural posture of this case. In the absence of potential additional evidence, no notice is necessary. See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant]. The Board therefore finds that VA's duties to notify and assist contained in the VCAA are not applicable to this claim as well. 

Furthermore, the Board finds that general due process concerns have been satisfied in connection with this appeal. See 38 C.F.R. § 3.103 (2008). The appellant engaged the services of a representative and was provided with ample opportunity to submit evidence and argument in support of her claim. The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim. No further assistance with the development of evidence is required. 

Factual Background 

By way of procedural background, the Veteran died in April 1999. Later in April 1999, the appellant filed a formal application for dependency and indemnity 

- 4 - 

compensation (DIC) benefits. In a December 1999 rating decision, the RO denied service connection for the cause of the Veteran's death. The appellant was advised of that determination in January 2000 but did not appeal the decision and it became final. Thereafter, the appellant filed to reopen the service connection for the cause of the Veteran's death and the previous denial of the claim was continued and confirmed in an October 2001 rating action. The appellant was notified of this decision and of her appeal rights in November 2001; she did not appeal that decision and it became final. 

Subsequently, an application to reopen the claim was received on July 12, 2004. Ultimately, in a rating action dated in January 2005, the RO granted service connection for cause of the Veteran's death and assigned an effective date of July 12, 2004. The appellant was advised of the determination in April 2005 and appealed the decision as to the assigned effective date. 

Legal Analysis 

The appellant contends that the effective date for the grant of her claim should be in April 1999 when she originally tiled the claim for DIC benefits. 

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of a veteran, with service connection determined according to the standards applicable to disability compensation. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008). A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2008). The service-connected disability may be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a) (2008). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2008). The effective date of an 

- 5 - 

evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. Id. 

The effective date for disability compensation claims based on direct service connection is the day following separation from active service, or the date entitlement arose, if the claim is received within 1 year after separation from service; otherwise, the effective date is the date of the receipt of claim, or the date that the entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

The effective date of an award based on the receipt of new and material evidence in a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski; 3 Vet. App. 196, 198 (1992). 

- 6 - 

The U.S. Court of Appeals for Veterans Claims (Court) has made it plain that the date of the filing of a claim is generally controlling in determinations as to effective dates. See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet .App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 (1997). 

The Board acknowledges the appellant's contention that an effective date of April 1999, the date of her original DIC claim is warranted in this case. However, the Board points out that the file contains two prior final decisions, issued in December 1999 and October 2001, denying service connection for the cause of the Veteran's death, neither of which was appealed. A final decision is subject to revision only by a motion of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 7105, 5109A; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006). The appellant has not alleged 
that either the December 1999 or October 2001 rating decision contained CUE. Accordingly, those decisions constitute a legal bar to an effective date of award of service connection for the cause of the Veteran's death prior to the date of those decisions. 

Thereafter, in an application received by VA on July 12, 2004, the appellant filed to reopen the service connection claim for the cause of the Veteran's death. This application was successful and service connection for the cause of the Veteran's death was granted effective from July 12, 2004, the date of receipt of the application to reopen the claim. The effective date of an original claim for compensation or a claim for compensation reopened after a final disallowance is the date that entitlement arose or the date that the claim was received by V A, whichever is the later date. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Accordingly, the appropriate effective in this case is July 12, 2004, as currently assigned; the date of receipt by VA of the (successful) claim to reopen. The Board is unable to identify any formal or informal claim filed after the final rating action dated in October 2001 and prior to the successful application to reopen received on July 12,2004, which could provide a basis for an earlier effective date. As indicated by the aforementioned 

- 7 - 

regulation, the date entitlement arose would not provided the basis for an earlier effective date in this case, as the later date in this case - the date the (successful) claim to reopen was received by VA, prevails in cases involving claims for compensation reopened after a final disallowance. 

In summary, and with all due respect for the appellant's belief in the validity of her claim, the Board is constrained by the law and regulations described above governing the establishment of effective dates for the award of compensation. As such, there is no legal basis for assignment of an earlier effective date for the grant of service connection for the cause of the Veteran's death and the claim must be denied. 

ORDER 

Entitlement to an effective date prior to July 12, 2004, for the grant of service connection for the cause of the Veteran's death is denied. 

L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 8 - 



